UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
THE DIAMOND COLLECTION, LLC,

                             Plaintiff,            MEMORANDUM & ORDER
                                                   17-CV-0061(JS)(SIL)
            -against–

UNDERWRAPS COSTUME CORPORATION,

                         Defendant.
-------------------------------------X
APPEARANCES
For Plaintiff:      Lynn Marcy Brown, Esq.
                    Kevin Schlosser, Esq.
                    Meyer Suozzi English & Klein P.C.
                    990 Stewart Avenue, Suite 300
                    Garden City, NY 11530

For Defendant:          Bryan A. McKenna, Esq.
                        1270 Avenue of the Americas
                        16th Floor
                        New York, NY 10020

                        Stewart L. Levy, Esq.
                        Eisenberg Tanchum & Levy
                        675 Third Avenue
                        New York, NY 10017

SEYBERT, District Judge:

            Before the Court is a motion by Plaintiff the Diamond

Collection,      LLC    (“Plaintiff”   or   “Diamond”)    to   dismiss

counterclaims (Pl.’s Mot., D.E. 37) in the Amended Answer of

Defendant     Underwraps    Costume    Corporation    (“Defendant”   or

“Underwraps”) (Am. Answer, D.E. 35).

            For the following reasons, Plaintiff’s motion is GRANTED

IN PART and DENIED IN PART.
                                  BACKGROUND

            Diamond and Underwraps sell Halloween costumes.                       In

December 2016, both companies attended a trade show.                      Underwraps

observed     Diamond     distributing       a     catalog     (the        “catalog”).

Underwraps    believes     that    the      catalog        itself    looked      like

Underwraps’ catalog, and that the costumes in the catalog looked

like Underwraps’ costumes.         This action concerns allegations of

copyright and trade dress infringement with the catalog and the

costumes.

I.   Relevant Procedural History

            Diamond filed a complaint in January 2017, seeking a

declaratory judgment that Diamond had not and is not infringing on

Underwraps’    claimed    intellectual          property    rights.         (Compl.,

D.E. 1.)     Diamond filed an Amended Complaint in February 2017.

(Am. Compl., D.E. 13.)       Underwraps filed its First Answer to the

Amended Complaint in August 2017.               (First Answer, D.E. 28.)         The

First Answer contained counterclaims for copyright infringement,

trade dress infringement, false designation of origin, unfair

competition, and trademark dilution under the Lanham Act, 16 U.S.C.

§ 1051 et seq., and the New York General Business Law § 360-1

(NYGBL);    false    endorsement    under        the   Lanham      Act;    deceptive

practices under the NYGBL § 349; misappropriation; and common law

trademark     infringement.         Diamond         moved     to     dismiss      the

counterclaims.      (Pl.’s First Br., D.E. 29-6.)

                                        2
              The   Court   (Spatt,    J.)      granted    Diamond’s   motion    to

dismiss in its entirety.            Diamond Collection, LLC v. Underwraps

Costume Corp., No. 17-CV-0061, 2018 WL 1832928 (E.D.N.Y. April 16,

2018) (Diamond 1, D.E. 32).          The Court dismissed Underwraps’ NYGBL

counterclaims with prejudice, finding them “preempted by federal

and trademark and copyright law.”              Id. at *8.1   As to the remaining

claims, however, the Court granted Underwraps leave to replead by

filing an amended answer.

              As to copyright infringement, the Court observed that

Underwraps’ First Answer did not describe any of its copyrighted

patterns or Diamond’s allegedly similar costumes and it was “left

to speculate as to what [they] look like.”                Diamond 1, at *1.     The

Court also noted that the First Answer did not describe how the

parties’ catalogs were substantially similar.                  Though Underwraps

had attached pages from the catalogs to its opposition to the

motion   to    dismiss,     the    Court   did    not     consider   them   because

Underwraps, “as a represented party, should have attached the

exhibits to its answer, not to its opposition to the motion to

dismiss.”      Id. at *3.         In any event, Underwraps had not stated

that the pictures attached represented the copyrighted patterns.




1 The first answer also contained counterclaims for
misappropriation of skill and labor. The Court deemed them
abandoned and in any event, not sufficiently supported by the
pleadings. Diamond 1, at *8-9. Underwraps does not revisit
these claims or arguments in its Amended Answer or opposition.
                                           3
The Court could not “even begin to make the evaluation because

[Underwraps] ha[d] neither described the patterns at issue nor .

. . supplied photographs of those patterns to the Court.”                      Id.

at *5.     “Simply stating that the costumes [and catalog] were

‘identical or substantially similar’ is a legal conclusion that

[the] Court need not accept as true.”              Id. at *4.

             With respect to trade dress, the Court noted that “when

amending [Underwraps’] answer,” images alone would not suffice,

and that Underwraps must “‘ultimately point to the distinctive

elements,’” which it had not done.                Id. at *6 (quoting Classic

Touch Décor, Inc. v. Michael Aram, Inc., No. 15-CV-0453, 2015 WL

6442394, at *5 n.2 (E.D.N.Y. Oct. 23, 2015)).                The Court further

found    that   Underwraps    “failed       to   allege   how    its   marks   are

distinctive” and thus “failed to state claims for false designation

of origin, unfair competition, or trademark dilution under the

Lanham Act, and for trademark infringement under New York common

law upon.”      Id. at *7.

             Underwraps’     Amended    Answer       contains     four   amended

counterclaims, again alleging: (1) copyright infringement under 17

U.S.C. § 501 (the Copyright Act); (2) trade dress infringement,

false designation of origin, unfair competition and trademark

dilution under the Lanham Act; (3) false designation of origin

and   unfair    competition   under     the      Lanham   Act;   and   (4)   false

endorsement under the Lanham Act. (See Am. Answer.) Diamond again

                                        4
moves to dismiss the counterclaims.             (See Pl.’s Mot.; Pl.’s Br.,

D.E. 39.)   For the following reasons, Diamond’s motion is GRANTED

IN PART and DENIED IN PART.

                                DISCUSSION

I.   Standard for Motions to Dismiss Counterclaims

            “A motion to dismiss a counterclaim is evaluated under

the same standard as a motion to dismiss a complaint.”                Diamond 1,

2018 WL 1832928, at *3.        In deciding Rule 12(b)(6) motions to

dismiss   for   failure   to   state   a    claim,   the      Court   applies   a

“plausibility    standard,”    which       is   guided   by    “[t]wo   working

principles.”    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 1949, 173 L. Ed. 2d 868 (2009); accord Harris v. Mills, 572

F.3d 66, 71–72 (2d Cir. 2009).             First, although the Court must

accept all allegations as true, this “tenet” is “inapplicable to

legal conclusions;” thus, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do

not suffice.”    Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955,

1965, 167 L. Ed. 2d 929 (2007)); see Harris, 572 F.3d at 72.

Second, only complaints that state a “plausible claim for relief”

can survive a Rule 12(b)(6) motion to dismiss.             Iqbal, 556 U.S. at

679 (citing Twombly, 550 U.S. at 556).               Determining whether a

complaint does so is “a context-specific task that requires the



                                       5
reviewing court to draw on its judicial experience and common

sense.”    Id. (citation omitted); accord Harris, 572 F.3d at 72.

            In deciding a motion to dismiss, the Court is confined

to “the allegations contained within the four corners of [the]

complaint,” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71

(2d Cir. 1998), but this has been interpreted broadly to include

any document attached to the complaint, any statements or documents

incorporated in the complaint by reference, any document on which

the complaint heavily relies, and anything of which judicial notice

may be taken.     See Chambers v. Time Warner, Inc., 282 F.3d 147,

152–52 (2d Cir. 2002); Kramer v. Time Warner, Inc., 937 F.2d 767,

773 (2d Cir. 1991).

II.   Underwraps’ Counterclaims

      A.    Copyright Infringement (First Counterclaim)

            “To   successfully    plead   a   claim   for   copyright

infringement, ‘a plaintiff with a valid copyright must demonstrate

that: (1) the defendant has actually copied the plaintiff’s work;

and (2) the copying is illegal because a substantial similarity

exists between the defendant’s work and the protectable elements

of plaintiff’s.’” Diamond 1, 2018 WL 1832928, at *4 (quoting Peter

F. Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 63

(2d Cir. 2010) (further quotation omitted).    “Rule 8 requires that

the alleged infringing acts be stated with some specificity.”



                                   6
Palmer Kane LLC v. Scholastic Corp., No. 12-CV-3890, 2013 WL

709276, at *2 (S.D.N.Y. Feb. 27, 2013) (citation omitted).

            Where a party claiming infringement attaches the works

to its pleadings, “the works themselves supersede and control

contrary descriptions of them, including any contrary allegations,

conclusions    or     descriptions   of       the     works   contained    in    the

pleadings.”    Wager v. Littell, No. 12-CV-1292, 2013 WL 1234951, at

*2 (S.D.N.Y. Mar. 26, 2013) (aff’d 549 F. App’x 32 (2d Cir. 2014));

see also Well-Made Toy M’fg. Corp. v. Flowers, Inc., No. 16-CV-

1380, 2016 WL 6537673, at *2 (E.D.N.Y. Nov. 3, 2016).

            It is “entirely appropriate for the district court to

consider the similarity between works [attached to the pleadings]

in connection with a motion to dismiss” and properly resolve the

issue at this stage.          Peter F. Gaito Architecture, 602 F.3d at

64).     “If   the    court   considers       the     complaint    and   the    works

themselves and determines that ‘the similarity between two works

concerns only non-copyrightable elements of the plaintiff’s work,

or . . . no reasonable jury, properly instructed, could find that

the two works are substantially similar,’ the court may dismiss

the    complaint     for   failure   to       state    a   claim   for    copyright

infringement.”       Kimberley v. Penguin Random House, No. 17-CV-5107,

2018 WL 1918614, at *2 (S.D.N.Y. Apr. 19, 2018) (quoting Peter F.

Gaito Architecture, 602 F.3d at 63) (ellipsis in original).                    Here,



                                          7
however, in making the evaluation, the Court finds that the works

are similar enough to survive a motion to dismiss.

             At the outset, this time, Underwraps has attached photos

of its copyrighted costumes and Diamond’s costumes for comparison

as exhibits to the Amended Answer.               While Diamond makes much of

the   fact   that    Underwraps   has    not     pleaded,   in    writing,       “how

[Diamond’s] costumes are substantially similar to [Underwraps’]

copyrighted patterns,” (Pl.’s Br., at 2 (citing Diamond 1, 2018 WL

1832928, at *1)), the Court believes that in this case, photos are

a more accurate and efficient way to demonstrate the similarities.

Indeed, attaching photos of the copyrighted costume designs along

with the allegedly infringing costumes was expressly contemplated

by the prior order (see Diamond 1, 2018 WL 183298, at *5).                   It is

certainly more effective here to show how two things look the same

than to tell how two things look the same.                As Diamond observes,

“the works themselves supersede . . . any contrary allegations,

conclusions     or   descriptions    of       the   works   contained       in    the

pleadings.”     (Pl.’s Br. at 6 (quoting Wager, 2013 WL 1234951, at

*5).)    A    picture   is   worth   a       thousand   words    (in   an   amended

pleading).2    With the Amended Answer and the attached photos, the

Court can consider, as discussed herein, the claimed protectable




2 In any event, Underwraps describes in writing, in great detail,
the features and similarities of its costumes and Diamond’s in
its trade dress infringement counterclaim.
                                         8
elements, whether those elements are separable from the useful

articles, and issues of access and substantial similarity.

             1. Valid Copyright; Registration and Pending Application

             Copyright infringement requires ownership of a valid

copyright.     See Wager, 2013 WL 1234951, at *2.     At the time it

filed its Amended Answer, Underwraps had applied for but not

received registrations for its Skeletal Bones Print (Ex. B-1,

D.E. 35-2 at 1) and Skull and Crown Material (Ex. E-1, D.E. 35-5

at 1).    Though Diamond is correct that some courts have held that

a pending application fails to satisfy Copyright Act requirements,

the Second Circuit “has not yet determined . . . whether a merely

pending    application    for   registration   satisfies    the   Act’s

requirement that a work be registered before a related infringement

suit is filed.”    A Star Grp., Inc. v. Manitoba Hydro, 621 F. App’x

681, 683 (2d Cir. 2015) (citing 17 U.S.C. § 411(a).        At least one

Court has recently cited A Star Group and allowed a party alleging

infringement to proceed when its application is still pending.

See Chevrestt v. Am. Media, Inc., 204 F. Supp. 3d 629, 631

(S.D.N.Y. 2016) (“It is hard to see what public, private, or

statutory interest is served or harmed by requiring [plaintiff] to

wait, and re-file his action after his application is approved or

denied, when he has already done everything he can to obtain that

result.”).     Even where a Court dismisses an action because an

application is pending and the copyright is not yet registered, it

                                   9
may do so without prejudice to refile.               See Rudkowski v. MIC

Network, Inc., No. 17-CV-3647, 2018 WL 1801307, at *3 (S.D.N.Y.

March 23, 2018). This Court agrees that “[g]iven that the claimant

who has submitted an application that has yet to be acted upon at

that juncture has done all that she can do, and will ultimately be

allowed to proceed regardless of how the Copyright Office treats

her application, it makes little sense to create a period of “legal

limbo” in which suit is barred.” Chevrestt, 204 F. Supp. 2d. at

631.   Underwraps may proceed on its counterclaims for the pending

applications.

           2. Separability

           Underwraps does not claim copyright protections in its

costumes, but in the “designs as depicted on some of its costumes.”

(Def.’s Br., D.E. 44, at 7 (emphasis in original).)             Both parties

appear to agree (Def.’s Br. at 7-8; Pl.’s Br. at 10-12) that the

costumes   are    “‘useful   article[s]’”     that    have   “‘an    intrinsic

utilitarian function that is not merely to portray the appearance

of the article or to convey information.’”           Star Athletica, L.L.C.

v. Varsity Brands, Inc., 137 S. Ct. 1002, 1008, 197 L. Ed. 2d 354

(2017) (quoting 17 U.S.C. § 101); see also Whimsicality, Inc. v.

Battat, 27 F. Supp. 2d 456, 463 (S.D.N.Y. 1998) (costumes are

useful articles only copyrightable “to the extent that the article

‘incorporates pictorial, graphic or sculptural features that can

be   identified    separately   from,   and   are     capable   of   existing

                                   10
independently        of,    the    utilitarian          aspects     of    the   article’”)

(quoting 17 U.S.C. § 101).                   This necessitates a separability

analysis.

              In Star Athletica, the Supreme Court looked to the

Copyright Act and held that “a feature of the design of a useful

article is eligible for copyright if, when identified and imagined

apart from the useful article, it would qualify as a pictorial,

graphic, or sculptural work either on its own or when fixed in

some   other       tangible       medium.”            137   S.    Ct.    at   1012.       The

“decisionmaker” must first “look at the useful article and spot

some   two-    or    three-dimensional            element        that    appears   to    have

pictorial, graphic, or sculptural qualities.”                       Id. at 1010.        Next,

“the decisionmaker must determine that the separately identified

feature has the capacity to exist apart from the utilitarian

aspects of the article.”             Id.   In applying this test, the Supreme

Court found that the “arrangement of colors, shapes, stripes, and

chevrons      on    the    surface    of   [      ]    cheerleading       uniforms”      were

separable and entitled to copyright protection.                          Id. at 1012.

              A recent District Court decision applying Star Athletica

to the alleged copyright infringement of a banana costume is

instructive.3        The court found “a likelihood that [the plaintiff




3 At the time of this writing, the Second Circuit has not written
on Star Athletica, and few District Courts in the Circuit have
cited it.
                                             11
could]   prove   that    the   banana    design   can   both   be   identified

separately from and can exist independently from the utilitarian

aspects of the article.” Silvertop Assocs., Inc. v. Kangaroo Mfg.,

Inc., 319 F. Supp. 3d 754, 764 (D.N.J. 2018). The Court identified

the length, shape, curvature, jet black color of both ends,

location of the head and arm holes, the soft and shiny look of the

fabric, the lines on the banana, and the bright golden yellow as

separable features having “a pictorial, graphic, or sculptural

quality.”     Id.   It concluded that “although [the costume used]

elements that might in and of themselves not be protectable

standing alone, that the design when considered as a whole is

separable and eligible for copyright protection.”              Id. at 765.

            Applying the two-part Star Athletica test, this Court

finds that the Underwraps costumes have design elements separable

from their utilitarian bases.           At the first step, which is “not

onerous,” the Court can “spot some two– or three-dimensional

element[s] that appear[ ] to have pictorial, graphic, or sculptural

qualities.”      Star Athletica, 137 S. Ct. at 1010.            For example,

there are ruffles and bowties on the Dia de los Muertos costumes

with clear graphic and artistic qualities.              (Ex. B-1, D.E. 35-2,

at 1.)   There are graphic skeleton patterns on the lace poncho.

(Ex. D-1, D.E. 35-4, at 1.)        The Evil Harlequin has a pattern of

nefarious looking jesters interposed with diamonds.                 (Ex. G-1,

D.E. 35-7, at 1.)       Underworld has the graphic of a skeleton rising

                                        12
out of burning flames.4     (Ex. H-1, D.E. 35-8, at 1.)   At the second

step, all of these features could be removed from the costumes.

Their “primary purpose . . . is artistic; once [the features] are

removed, the remainder is a functioning but unadorned [article of

clothing].”     Jetmax Ltd. v. Big Lots, Inc., No. 15-CV-9597, 2017

WL 3726756, at *6 (S.D.N.Y. Aug. 28, 2017) (applying Star Athletica

to decorative light strings and denying cross motions for summary

judgment).     The Amended Answer “pleads separability in including

. . . picture[s] of the [costumes], which allows the Court to

determine that a pictorial, graphic, or sculptural feature can be

identified     separately   from   and   exist   independently   of   the

utilitarian aspects.”       Silvertop, 319 F. Supp. 3d at 770 n.13.

Thus, these elements are protectable, and the Court turns to

whether they were copied.

             3. Access and Substantial Similarity

             “In the absence of direct evidence, copying is proven by

showing (a) that the defendant had access to the copyrighted work

and (b) the substantial similarity of protectible material in the

two works.”    Williams v. Crichton, 84 F.3d 581, 587 (2d Cir. 1996)


4 To the extent Diamond argues that there is essentially no other
way to depict or convey a skeleton, “[t]o prove that a work is
original, it must . . . possess at least some minimal degree of
creativity.” Jetmax Ltd. v. Big Lots, Inc., No. 15-CV-9597,
2017 WL 3726756, at *6 (S.D.N.Y. Aug. 28, 2017) (internal
quotation marks and citations omitted). The Court finds that
Underwraps’ conception of a skeleton on a suit displays, at
least at the pleadings stage, originality and creativity.
                                    13
(internal quotation marks and citation omitted).                   “Access means

that the alleged infringer had an opportunity to [actually] view

or copy [a copyright holder’s] work.”             Wager, 2013 WL 1234951, at

*3 (internal quotation marks and citation omitted).                      “As an

alternative to showing direct or indirect access, a plaintiff may

prove   access    by   establishing   striking      similarity      between    the

works.”    Wager, 2013 WL 1234951, at *3 (internal quotation marks

and   citations    omitted)   (emphasis      added).     “When      establishing

copying    by    circumstantial     evidence,       ‘there    is    an   inverse

relationship between access and probative similarity such that the

stronger the proof of similarity, the less the proof of access is

required.’”      L.A. T-Shirt & Print, Inc. v. Rue 21, Inc., No. 16-

CV-6400, 2017 WL 3575699, at *3 (S.D.N.Y. Aug. 17, 2017) (quoting

Jorgensen v. Epic/Sony Records, 351 F.3d 46, 56 (2d Cir. 2003)).

           Underwraps alleges that it observed costumes at a trade

show that were “substantially similar, if not identical, to the

costumes   depicted     in   the   catalog   of    costumes   distributed       by

Underwraps . . . which was readily available to [Diamond].”                   (Am.

Answer ¶ 151.)      It further states that its costumes and catalogs

were marketed and used at “trade shows, direct mail, online, and

otherwise.”      (Am. Answer ¶ 159.)

           The Court finds that while the pleadings may not have

sufficiently alleged access by simply stating that Underwraps

distributed its catalogs (with the implication being that Diamond

                                      14
saw the catalogs before it came out with the works at issue),5

“[v]iewed in the light most favorable to [Underwraps], it is . .

. plausible that [Diamond’s] designs are strikingly similar to the

protected elements of [Underwraps’] works.”           L.A. T-Shirt & Print,

2017 WL 3575699, at *7.           “The standard test for substantial

similarity between two items is whether an ordinary observer,

unless he set out to detect the disparities, would be disposed to

overlook them, and regard the aesthetic appeal as the same.”

Schleifer    v.   Berns,   No.   17-CV-1649,   2017    WL   3084406,   at   *3

(S.D.N.Y. July 19, 2017) (quoting Yurman Design, Inc. v. PAJ, Inc.,

262 F.3d 101, 111 (2d Cir. 2001)).        “[T]he threshold required to

establish striking similarity is stringent, and it requires more

than a showing of substantial similarity.                To show striking

similarity, the works must be so identical as to preclude any

reasonable    possibility    of    independent   creation.”        Webb     v.

Stallone, 910 F. Supp. 2d 681, 687 (S.D.N.Y. 2012) (aff’d 555 F.

App’x 31 (2d Cir. 2014)) (internal quotation marks and citations




5 The Court does not find this implication to be unreasonable.
“Access may be established directly or inferred from the fact
that a work was widely disseminated or that a party had a
reasonable possibility of viewing the prior work.” Boisson v.
Banian, Ltd., 273 F.3d 262, 270 (2d Cir. 2001); see also Nobile
v. Watts, 289 F. Supp. 3d 527, 533 (S.D.N.Y. 2017) (“all that is
required is that the plaintiff have circumstantial evidence that
the alleged infringer had ‘access’ to the allegedly infringed
work.”). Because the Court finds the works strikingly similar,
however, it need not decide whether Underwraps has alleged
access.
                                     15
omitted).      Here, in viewing the photos, the Court finds that most

of the costumes at issue are not merely substantially similar, but

strikingly similar.6

              For example, Underwraps’ Lace Poncho Skeleton (VA-2-047-

251, Ex. D-1, D.E. 35-4, at 1) is nearly identical to Diamond’s

White Skeleton Poncho (Ex. B-3, D.E. 35-2, at 3).                  Both are sheer

white ponchos designed to be worn over an undergarment (the

catalogs both depict the poncho worn over a black shirt).                      They

each   have     the   image   of   a    skeletal      torso      down   the   front.

Additionally, both are edged in a design that alternates a skull

and crossbones to form a chain around the entire hem.                    They have

nearly   identical     necklines       and    are   the   same    length.     Next,

Underwraps’ Dia de los Muertos Material Pattern (VA 2-047-234, Ex.

B-1, D.E. 35-2, at 1) is difficult to distinguish from Diamond’s

Senor Muerto and Queen Corpse (Ex. B-2, D.E. 35-2, at 2).                       The

female costumes have a black top imprinted with a skeletal torso.

The skirts are black with two ruffles. The material of the ruffles

has red roses and skulls and is positioned on the skirts in the

same manner, hitched up on the side with what appears to be a slit

over the thigh.       The material from the ruffles appears on the male

costume, as both a cummerbund and necktie. Underwraps’ Jester/Evil


6 Some of the costumes may only be substantially similar.
However, the striking similarity of the majority of the costumes
is enough for this Court to plausibly infer that Diamond had
access to Underwraps’ copyrighted works.
                                         16
Harlequin    (VA    2-047-242,    Ex.    G-1,    D.E.     35-7,     at    1)     closely

resembles Diamond’s Wicked (Ex. G-2, D.E. 35-7, at 2).                              Both

feature a short top coat with two buttons, wide black lapels, and

tails.     The coat has vertical black and white stripes down the

right side.       The left side is covered in a diamond pattern that

includes jesters in the black diamonds.               The pants each alternate

the vertical stripes with the diamond pattern--stripes down the

left leg, diamonds down the right.             Underwraps’ Underworld (VA 2-

046-593,    Ex.    H-2,   D.E.   35-8,   at     1)   is   almost    impossible        to

distinguish from Diamond’s Flaming Demon (Ex. H-2, D.E. 35-8,

at 2).     Both are loose hooded garments that come down to the

wearer’s feet.      Each is imprinted with a skeleton that appears to

be rising from, or walking through, flames.                The flames are placed

similarly near the bottom of the garment, the hems of the draped

sleeves, and the hood. The Court would be hard pressed to conclude

the    Diamond     designers     envisioned       and     created        these     works

independently of and with no reference to Underwraps’ designs.

            Because “where the works in question are so strikingly

similar as to preclude the possibility of independent creation,

copying may be proved without a showing of access,” Jorgensen v.

Epic/Sony Records, 351 F.3d 46, 56 (2d Cir. 2003), the Court finds

that   Underwraps     has   plausibly         pleaded     its   counterclaim         for

copyright infringement.



                                         17
     B.      Trade Dress Infringement, False Designation of Origin,
             Unfair Competition, and Trademark Dilution under the
             Lanham Act (Second and Third Counterclaims)

             Underwraps next claims that Diamond has infringed upon

the trade dress of its catalog and costumes.                 (See Am. Answer

¶ 158.)     “Trade dress originally included only the packaging, or

dressing, of a product, but it has been expanded to encompass . .

. the design or configuration of the product itself.”                    Yurman

Design, 262 F. 3d at 114 (internal quotation marks and citation

omitted).     It “‘encompasses a broad concept of how a product

presented    to   the   public   looks,   including    its   color,      design,

container,     and   all   the   elements    that     make    up   its     total

appearance.’”     GeigTech East Bay LLC v. Lutron Elecs. Co., Inc.,

No. 18-CV-5290, 2018 WL 6518858, at *2 (S.D.N.Y. Nov. 29, 2018)

(quoting Fun-Damental Too, Ltd. v. Gemmy Indus. Corp., 111 F.3d

993, 1001 (2d Cir. 1997)).         “Catalogs, like packaging, can also

dress products by promoting and displaying them for sale to

potential customers.”      Gerffert Co., Inc. v. Dean, 41 F. Supp. 3d

201, 210 (E.D.N.Y. 2014) (citing Abercrombie & Fitch Stores, Inc.

v. Am. Eagle Outfitters, Inc., 280 F. 3d 619, 630 (6th Cir. 2002)

(“trade dress has been held to include . . . the layout and

appearance of a mail-order catalog”) (internal quotation marks

omitted); Hofmann v. Kleinhandler, No. 93–CV–5638, 1994 WL 240335,

at *4 (S.D.N.Y. May 31, 1994) (“courts in this Circuit have held



                                     18
that    brochures    and    catalogues         can    constitute      trade    dress”)

(collecting cases)).

            To    state     a   claim     for        trade    dress    infringement,

Underwraps must first “offer a precise expression of the character

and scope of the claimed trade dress.”                 GeigTech, 2018 WL 6518858

at *2 (quoting Urban Grp. Exercise Consultants, Ltd. v. Dick’s

Sporting Goods, Inc., No. 12-CV-3599, 2012 WL 3240442, at *3

(S.D.N.Y. Aug. 12, 2012).          It must identify specific trade dress

elements and explain why they are distinctive.                    See id. at *4; see

also Wal-Mart Stores, Inc. v. Samara Bros., 529 U.S. 205, 210, 120

S. Ct. 1339, 1343, 146 L. Ed. 2d 182 (2000) (“nothing in [the

Lanham Act] explicitly requires a producer to show that its trade

dress is distinctive, but courts have universally imposed that

requirement, since without distinctiveness the trade dress would

not ‘cause confusion . . . as to the origin, sponsorship, or

approval of [the] goods,’ as the [Act] requires.”) (quoting The

Lanham Act § 43(a).         “[I]nability to explain to a court exactly

which   aspects     of    its   product    design(s)         merit    protection      may

indicate   that     its    claim   is   pitched       at     an   improper    level    of

generality.”      Yurman Design, 262 F. 3d at 117.

            Once Underwraps has identified the character and scope

of its purported its trade dress, it must plausibly allege “(1)

that the mark is distinctive as to the source of the good; (2) a

likelihood of confusion between its good and [Diamond’s]; and, (3)

                                          19
that the trade dress is not functional.”               Vedder Software Grp.

Ltd. v. Ins. Servs. Office, Inc., 545 F. App’x 30, 33 (2d Cir.

2013) (summary order) (citing Yurman Design, 262 F.3d at 115-16.

“The non-functionality and distinctiveness elements relate to the

protectability        of    [Underwraps’]      trade   dress,   whereas    the

likelihood of confusion element relates to whether [Diamond is]

liable for copying it.”           Gerffert Co., 41 F. Supp. 3d at 211.

These      elements        can   intertwine:     “‘[t]he     nonfunctionality

requirement     substantially       overlaps    with   the   prohibition   on

overbroad [i.e., generic [nondistinct]] marks.”              Gerffert Co., 41

F. Supp 3d at 211 n.24 (quoting Yurman Design, 262 F.3d at 116

n.5).

             1. Non-Functionality

             Under the Lanham Act, “the person who asserts trade dress

protection has the burden of proving that the matter sought to be

protected is not functional.”          15 U.S.C. 1125(a)(3).      “A product

feature is functional, . . . if it is essential to the use or

purpose of the article or if it affects the cost or quality of the

article.     And in cases involving an aesthetic feature, the dress

is also functional if the right to use it exclusively would put

competitors at a significant non-reputation-related disadvantage.”

Yurman Design, 262 F.3d at 116 (internal quotation marks and

citations omitted).



                                       20
            2. Distinctiveness

            “Distinctiveness requires a showing that the mark has

secondary meaning, so that in the minds of the public, the primary

significance of [the mark] is to identify the source of the product

rather than the product itself.”         Vedder Software, 545 F. App’x at

33.   (internal   quotations     marks    and   citation   omitted).     “To

determine   whether   secondary    meaning      has   attached,   the   court

considers six factors: ‘(1) advertising expenditures, (2) consumer

studies linking the mark to a source, (3) unsolicited media

coverage of the product, (4) sales success, (5) attempts to

plagiarize the mark, and (6) length and exclusivity of the mark’s

use.’”   Cartier, Inc. v. Sardell Jewelry, Inc., 294 F. App’x 615,

618 (2d Cir. 2008) (summary order) (quoting Mana Prods., Inc. v.

Columbia Cosmetics Mfg., Inc., 65 F.3d 1063, 1070 (2d Cir. 1995)).

            3. Likelihood of Confusion

            In Polaroid Corp. v. Polarad Elecs. Corp., 287 F.2d 492

(2d Cir. 1961), the Second Circuit listed “nonexclusive factors of

the Polaroid test to analyze whether Defendant’s trade dress is

likely to cause confusion as to the source of its product: ‘(1)

the strength of the plaintiff’s mark; (2) the similarity of the

parties’ marks; (3) the proximity of the parties’ products in the

marketplace; (4) the likelihood that the plaintiff will bridge the

gap between the products; (5) actual consumer confusion between

the two marks; (6) the defendant’s intent or any bad faith in

                                    21
adopting its mark; (7) the quality of the defendant’s product; and

(8) the sophistication of the relevant consumer group.’” GeigTech,

2018 WL 6518858 at *11 (quoting Cartier, Inc., 294 F. Appx at 619).

           4. Underwraps has not Sufficiently Alleged Trade Dress
              Infringement in the Catalog

           Underwraps       has    expanded      upon      its     trade      dress

infringement counterclaims and includes many facts that were not

in the First Answer.        (Compare First Answer, ¶¶ 157-62, with Am.

Answer, ¶¶ 157-67.      However, the Court finds that the claims are

still “pitched at an improper level of generality” and Underwraps

has not identified the character and scope of its claimed trade

dress.   Yurman Design, 262 F. 3d 17 117; see also Vedder Software,

545 F. App’x at 33 (allegations of “a ‘distinctive interface’ of

‘non-functional elements’ with a ‘secondary meaning’” . . . and

“conduct [that] is ‘likely to cause confusion or mistake’” . . .

were “bare assertions ‘amount[ing] to nothing more than a formulaic

recitation of the elements” of a trademark infringement claim”)

(quoting   Iqbal,     556   U.S.   at    661,   129   S.    Ct.    1937).      The

photographs, which the Court notes would not be sufficient standing

alone, do not adequately demonstrate trade dress even when coupled

with the written pleadings (see Diamond 1, at *6 (“images alone do

not   satisfy   the     plaintiff’s      obligation        to    articulate     the

distinctive features of the trade dress”) (internal quotation

marks and citation omitted).        Merely describing its products and


                                        22
providing pictures of them does not distinguish a particular trade

dress.

            The Court additionally finds most of the catalog trade

dress elements listed by Underwraps to be non-distinct. It alleges

that Diamond copied its (1) listing of the prices next to the

costumes; (2) using only two sizes for costumes (Underwraps’ being

“one size” and “XXL” and Diamond’s being “standard” and “XXL”);

(3) binding the catalogs with a glue bound edging; (4) featuring

only one or two models per page; and (5) the specific posing of

the models.    (See Am. Answer ¶ 161.)           The Court recognizes that

“[a] unique combination of elements may make a dress distinctive,”

(Yurman Design, 262 F. 3d at 118), but the elements listed by

Underwraps, even all together, are so commonplace and prevalent

among mail order catalogs that the catalog simply cannot be viewed

as distinctive trade dress.      To hold that these elements together

are distinct would make it difficult for other costume companies

to display and advertise their goods in catalog form and seriously

undermine   the   “strong    federal    policy    in   favor   of   vigorously

competitive markets.”       Id. (internal quotation marks and citation

omitted).

            The Court also finds that many of these features are

functional, and thus the trade dress infringement claim as to the

catalog is insufficient on that basis.             For example, listing a

price next to an item in a catalog is a common function to let

                                       23
consumers know how much it costs.           Binding a catalog on the side

has the function of keeping the pages together.              Further, to the

extent Underwraps alleges customer confusion, the Court finds that

this likely results from the costumes themselves, and not the

generic manner of displaying them in the catalog.

           Underwraps also alleges that its catalog has acquired

secondary meaning in the minds of consumers through “longstanding

and continuous marketing, promotion and use of its costumes and

inherently distinctive [c]atalog [t]rade [d]ress.”               (Am. Answer

¶ 159.)    Underwraps has not, however, specifically referenced

advertising     expenditures,     consumer    studies,    unsolicited     media

coverage, sales success, or the length of the use. The Court finds

that these allegations are not sufficient to plausibly allege that

the   catalog   has   acquired    secondary    meaning.      “Because     [the]

catalog[ ] . . . [is] not inherently distinctive and did not become

distinctive     by    acquiring    secondary     meaning,     [it   is]     not

protectable trade dress.”         Gerffert Co., 41 F. Supp. 3d at 210

(internal quotation marks omitted).           Underwraps’ counterclaim for

catalog trade dress infringement is DISMISSED.

           5. Underwraps Has Not Sufficiently Alleged Trade Dress
              Infringement in the Costumes

           Underwraps alleges that “[t]he total image and design of

Underwraps’     costumes    include        primarily     non-functional     and

inherently distinctive elements of size, shape, color, or color


                                      24
combinations, texture, and graphics.”             (Am. Answer ¶ 158.)        It

appears that Underwraps seeks trade dress protection for its entire

costume line and uses the specific costumes listed in its pleadings

as “examples.”      (Am. Answer ¶ 164.)      The Second Circuit has noted

that when a plaintiff seeks protection for “an entire product line

. . . concern for protecting competition is . . . particularly

acute.”   Yurman Design, 262 F. 3d at 116 (internal quotation marks

and citations omitted).          “[T]he focus on the overall look of a

product [or products] does not permit a plaintiff to dispense with

an   articulation    of    the   specific   elements    which   comprise     its

distinct dress.” Id. at 117 (internal quotation marks and citation

omitted) (emphasis deleted; second alteration in original).             While

Underwraps may have plausibly alleged copyright infringement for

the individual costumes described and depicted in its Amended

Answer, it does not automatically follow that it has plausibly

alleged trade dress infringement for its entire costume line.

             Though the costumes themselves are strikingly similar,

Underwraps has not adequately alleged that they are so distinct as

to   automatically    be   associated      with   the   Underwraps   brand   by

consumers.     While consumers could easily conclude, after viewing

each set side by side, that the costumes were made by the same

company, it is less clear that they would immediately conclude

that the company was Underwraps.        Underwraps has demonstrated that

its costumes are similar to Diamond’s; it has not, however,

                                      25
identified the particular character and scope of its purported

costume trade dress.         Again, the photographs of the costumes do

not change the Court’s conclusion.              Underwraps’ counterclaim for

costume trade dress infringement is DISMISSED.

             6. Underwraps has not Adequately Pled False Designation
                of Origin, Unfair Competition, or Trademark Dilution

             “Courts      employ    substantially     similar       standards       when

analyzing claims for trademark infringement under the Lanham Act

. . .; false designation of origin under the Lanham Act . . .;

trademark infringement under New York common law; and unfair

competition under New York common law . . . [t]hat standard is the

same as the one employed for Lanham Act trade dress claims.”

Diamond 1, at *7 (internal quotation marks and citations omitted;

first and second ellipses in original). Therefore, for the reasons

already   discussed        with    respect     to   trade       dress,    Underwraps’

counterclaims       for    false     designation      of        origin    and   unfair

competition are DISMISSED as they have not been plausibly alleged.

             Furthermore,         “[t]o   prevail    on     a    federal    trademark

dilution claim, a plaintiff must prove that (1) its mark is famous

and distinctive, (2) its mark is used in commerce by the defendant,

and (3) the defendant’s use is likely to cause dilution through

either ‘blurring’ or ‘tarnishment.’”                 Id. (citation omitted).

Underwraps    has    not    adequately     alleged    trademark          dilution   and




                                          26
indeed, does not argue in its opposition that it has.                         This

counterclaim is DISMISSED.

      C.      False Endorsement (Fourth Counterclaim)

              A claim for false endorsement requires that the claimant

allege “that the defendant, (1) in commerce, (2) made a false or

misleading representation of fact (3) in connection with goods or

services (4) that is likely to cause consumer confusion as to

origin, sponsorship, or approval of the goods or services.”                 Burck

v. Mars, Inc., 571 F. Supp. 2d 446, 455 (S.D.N.Y. 2008) (citations

omitted).

              Underwraps   has     attached      emails   from    customers     as

exhibits to its Amended Answer.               The “likelihood of confusion is

a   factual    question,     centering    on     the   probable   reactions     of

prospective purchasers of the parties’ goods,” and these emails

demonstrate actual consumer confusion.             Pirone v. MacMillan, Inc.,

894 F.2d 579, 584 (2d Cir. 1990).                Underwraps has also alleged

that an online search for “Pizazz costumes” (Pizazz being a

division of Diamond) actually returns Underwraps costumes and

attached    screen   shots    of   the    relevant     searches   and     results.

(Screen Shots, D.E. 35-10.)          While it remains to be seen whether

Diamond     specifically     intended     this     result,   at    this    stage,

Underwraps has alleged that Diamond made a false or misleading

representation of fact.       Thus, the Court finds that Underwraps has

plausibly stated a claim for false endorsement.

                                         27
III. Leave to Replead

            Although leave to replead is freely given when justice

requires, Underwraps has not demonstrated how the “deficiencies

[in its Amended Answer] may be cured with the addition of factual

allegations.”     Diamond 1, at *10.         Further, Underwraps has already

been given an opportunity to amend its pleadings and shore up the

deficiencies.     Underwraps request for further leave to amend its

counterclaims is DENIED.

                                 CONCLUSION

            For the foregoing reasons, Diamond’s motion is GRANTED

IN   PART   and   DENIED   IN   PART.        Underwraps’   second   and   third

counterclaims for trade dress infringement, false designation of

origin, unfair competition, and trademark dilution are DISMISSED

WITH PREJUDICE.       Underwraps’ first counterclaim for copyright

infringement and fourth counterclaim for false endorsement remain.

The Clerk of the Court is directed to docket Exhibits A, B, C, D,

E, F, G, and H (1-8) from Underwraps’ Amended Answer (D.E. 35)

with this Order for reference.



                                             SO ORDERED.



                                             /s/ JOANNA SEYBERT______
                                             Joanna Seybert, U.S.D.J.

Dated:      January   22 , 2019
            Central Islip, New York

                                        28
